DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 8/31/2022.

In the response to the Non-Final Office Action 03/15/2022, the applicant states that claims 1 and 13 have been amended. Claims 1-20 are pending in current application.

Claims 1 and 13 have been amended. In summary, claims 1-20 are pending in current application.

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered. 
Regarding Objections of the Drawings, the amendments have cured the basis of the Objections of the Drawings. Therefore, the Objections of the Drawing are hereby withdrawn.

Regarding to claim 1, the applicant argues that the cited arts fail to teach or suggest “identifying a virtual object in a plurality of frames generated from a plurality of viewpoints along the path; determining a classification of the virtual object based on an analysis of a rendered appearance of the virtual object from the plurality of viewpoints captured within the plurality of frames, wherein the classification identifies one of a plurality of defined classifications of graphical glitches”. The arguments have been fully considered. The argument according “a rendered appearance of the virtual object from the plurality of viewpoints” is persuasive. Therefore, the 35 U.S.C 103 rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art.  The argument according “identifying a virtual object in a plurality of frames generated from a plurality of viewpoints along the path; determining a classification of the virtual object based on an analysis of a rendered appearance of the virtual object captured within the plurality of frames, wherein the classification identifies one of a plurality of defined classifications of graphical glitches” is not persuasive. The examiner cannot concur with the applicant for following reasons:
Beltran discloses “identifying a virtual object in a plurality of frames”. For example, in paragraph [0031], Beltran teaches a video component in the form of a sequence of video frames. In paragraph [0038], Beltran teaches newly generated video frames as a result of executing the game application; Beltran further teaches display video frames are generated and identified for display to the game tester. In Fig. 5 and paragraph [0044], Beltran teaches the feature extractor 524 analyzes features associated with the sequence of control inputs, timing of control inputs, prior history of control inputs, etc; Beltran further teaches the feature extractor 524 analyzes features. In paragraph [0038], Beltran teaches the video component 312 shows that a soccer ball that falls through the field; Beltran further teaches displaying video frames generated for displaying to the game tester. In paragraph [0067], Beltran teaches a player is shooting a free-throw and when, after missing the free throw, the opposing team rebounds the ball and moves the ball up court.
Sempe discloses “a plurality of frames generated from a plurality of viewpoints along the path”.  For example, in Fig. 1, Fig. 4 and col. 10, lines 55-60,  Sempe teaches video includes multiple frames; Sempe further teaches video progresses down a virtual path. Sempe further more teaches frames along a path in Fig. 1. 
    PNG
    media_image1.png
    494
    692
    media_image1.png
    Greyscale
In col. 14, lines 45-55, Sempe teaches determine a view of the virtual 3D environment from a viewpoint of the virtual camera. In col. 14, lines 60-67, Sempe teaches rendering electronic image of the virtual 3D environment. 
Matyska discloses “determining a classification of the virtual object based on an analysis of a rendered appearance of the virtual object captured within the plurality of frames”. For example, in paragraph [0017], Matyska teaches anomaly detection is performed without adequately accounting for nominal attributes. In paragraph [0029], Matyska teaches the record concerns an image, e.g. a bitmap comprising an array of pixels; Matyska further teaches the plurality of records concerns an image data set composed of a time sequence of images and as such constitute a video sequence on which outlier detection is performed. In paragraph [0031], Matyska teaches learning the characteristics of a given data set in order to be sufficiently capable of distinguishing anomalous data points from normal ones. In paragraph [0034], Matyska teaches applying the novel concept of isolation to anomaly detection.  In Fig. 1c and paragraph [0138], Matyska teaches the unsupervised anomaly detection algorithm is trained on the physical data values of the first and second numeric attribute of each of the records belonging to the first partition; Matyska further teaches a first trained anomaly detection model is obtained, which is then used to calculate the anomaly score of each of the records belonging to the first partition. In paragraph [0150], Matyska teaches the records concern raw uncompressed images taken by e.g. a fixed security camera. In paragraphs [0151-0152], Matyska teaches conditional anomaly detection is performed by training an iForest on each data partition.
Matyska further discloses “wherein the classification identifies one of a plurality of defined classifications of  graphical glitches of the virtual object “. For example, in paragraph [0029], Matyska teaches the record concerns an image, e.g. a bitmap comprising an array of pixels. In paragraph [0031], Matyska teaches anomaly detection refers to a method to learn the characteristics of a given data set; Matyska further teaches learning the characteristics of a given data set in order to be sufficiently capable of distinguishing anomalous data points from normal ones. In paragraph [0034], Matyska teaches applying the novel concept of isolation to anomaly detection.  In Fig. 1c and paragraph [0138], Matyska teaches all records are scored, and each record is updated in the database by adding its associated anomaly score;

    PNG
    media_image2.png
    277
    594
    media_image2.png
    Greyscale
 In Fig. 2a and paragraph [0140], Matyska teaches the anomaly is indicated with triangle on FIG. 2a. In paragraph [0150], Matyska teaches the records concern raw uncompressed images taken by e.g. a fixed security camera. In paragraphs [0151-0152], Matyska teaches conditional anomaly detection is performed by training an iForest on each data partition.

Claim 13 is not allowable due to newly applied art and similar reasons as discussed above.

Claims 2-12 and 14-20 are not allowable due to newly applied art and similar reasons as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beltran (US 20200159644 A1) in view of Sempe (US 11250617 B1), in view of Matyska (US 20200334228 A1), and further in view of Garoufalis (US 20180050273 A1).
Regarding to claim 1 (Currently amended), Beltran discloses a computer-implemented method ([0007]: the method includes an operation for receiving, at a server, a game application for testing for one or more bugs; Fig. 2; [0028]: an improved method and system for faithfully reproducing bugs uncovered by a game tester 101; a video game) comprising:
executing a game application in a test mode (Fig. 1; [0026]: the game tester 101 uncovers three bugs 106, 108, and 110 through playing the segment 112 of the video game; [0029]: the game tester 101 interacts with the video game session 201 via network 202; the video game session 201 is executed on the testing device 100 that is local to the game tester 101; [0038]: the video frames; video component 218a was displayed for the game tester; display video frames generated for displaying to the game tester);
wherein the virtual environment is rendered within the test mode by a game engine ( [0038]: the video frames; video component 218a was displayed for the game tester; Fig. 7; [0061]: the game engine 540 in turn executes the video game application 538 for the video game sessions 700; [0064]: a typical game engine has many subcomponents for handling various aspects or features of the game environment and defining how it should behave; Fig. 13; [0080]: the game title 1302 is executed as video game application 538 that run on an appropriate game engine 540), 
during runtime of the test mode, acquiring frames rendered by the game engine ([0031]: the video component 218 includes a video component in the form of a sequence of video frames; [0038]: the video component 312 includes newly generated video frames; Fig. 7; [0061]: the game engine 540 in turn executes the video game application 538 for the video game sessions 700; Fig. 13; [0080]: the game title 1302 is executed as video game application 538 that run on an appropriate game engine 540), wherein the virtual environment includes a plurality of virtual objects ([0031]: a video component is in the form of a sequence of video frames; [0038]: the video component 312 shows that a soccer ball that falls through the field; display video frames generated for displaying to the game tester; [0039]: drop the soccer ball from a height of 5 units; [0067]: a player is shooting a free-throw and when, after missing the free throw, the opposing team rebounds the ball and moves the ball up court; virtual objects include players, ball, and court);
analyzing the frames using a machine learning model ([0038]: the video component 312 shows that a soccer ball that falls through the field; display video frames generated for displaying to the game tester; Fig. 5; [0044]: the feature extractor 524 analyzes features; the feature extractor 524 analyzes features of video game; Fig. 5; [0045]: the machine learning module 506 uses the machine learning algorithm 526, the training data set 528, the player-generated snapshot files 514 to generate a bug classification model 532; Fig. 5; [0046]: the machine learning module 506 provides a set of machine-learned variances; introduce variance during the automated gaming sessions), wherein the analysis of the machine learning model comprises (Fig. 5; [0045]: the machine learning module 506 uses the machine learning algorithm 526; ; Fig. 5; [0046]: the machine learning module 506 provides a set of machine-learned variances; introduce variance during the automated gaming sessions):
for individual virtual objects of the plurality of virtual objects ([0038]: a sequence of video frames; [0067]: a player is shooting a free-throw and when, after missing the free throw, the opposing team rebounds the ball and moves the ball up court; virtual objects include players, ball, and court),
identifying a virtual object in a plurality of frames (Fig. 5; [0044]: the feature extractor 524 analyzes features associated with the sequence of control inputs, timing of control inputs, prior history of control inputs, etc; the feature extractor 524 analyzes features; [0038]: the video component 312 shows that a soccer ball that falls through the field; display video frames generated for displaying to the game tester; [0067]: a player is shooting a free-throw and when, after missing the free throw, the opposing team rebounds the ball and moves the ball up court),
outputting the classification of the virtual object (Fig. 1; [0026]: the game tester 101 uncovers three bugs 106, 108, and 110 through playing the segment 112 of the video game; the game tester 101 is then shown to furnish a bug report 102 that is delivered to the developer 104; the bug report 102 is provided through a defect tracking system and may specify the circumstances; [0032]: the bug log 226 is contemplated to be time stamped; [0033]: each snapshot file 232 is contemplated to be associated with a particular bug; Fig. 5; [0055]: the bug classification model 532 represents generalities associated with the occurrence of bugs in various ways, depending upon the model or the machine learning algorithm 526).
Beltran fails to explicitly disclose:
receiving a path for a virtual camera within a virtual environment, wherein the virtual camera follows the path within the virtual environment;
wherein the frames are rendered based on a viewpoint of the virtual camera within the virtual environment,
a plurality of frames generated from a plurality of viewpoints along the path;
determining a classification of the virtual object based on an analysis of a rendered appearance of the virtual object from the plurality of viewpoints captured within the plurality of frames, wherein the classification identifies one of a plurality of defined classifications of  graphical glitches of the virtual object.
In same field of endeavor, Sempe teaches:
receiving a path for a virtual camera within a virtual environment (Fig. 1; col. 3, lines 6-15: determine virtual path of the virtual camera in a virtual 3D environment; 
    PNG
    media_image3.png
    316
    443
    media_image3.png
    Greyscale
), wherein the virtual camera follows the path within the virtual environment (Fig. 1; col. 3, lines 6-15: virtual path of the virtual camera in a virtual 3D environment; virtual camera follows the virtual path as illustrated in Fig. 1;  
    PNG
    media_image1.png
    494
    692
    media_image1.png
    Greyscale
);
wherein the frames are rendered based on a viewpoint of the virtual camera within the virtual environment (Fig. 1; col. 3, lines 10-21: determine a view of the virtual 3D environment from a perspective of the virtual camera using the virtual position, orientation and path of the virtual camera, as well as parameters for virtual camera controls; Fig. 4; col. 10, lines 40-50: capture a portion of a virtual 3D environment outside the bounds of a previous scene 404 to expand the scene 404 beyond what was originally captured in the scene 404; Fig. 4; col. 10, lines 55-60: video progresses down a virtual path);
a plurality of frames generated from a plurality of viewpoints along the path (Fig. 4; col. 10, lines 55-60: video includes multiple frames; video progresses down a virtual path);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beltran to include receiving a path for a virtual camera within a virtual environment, wherein the virtual camera follows the path within the virtual environment; wherein the frames are rendered based on a viewpoint of the virtual camera within the virtual environment; a plurality of frames generated from a plurality of viewpoints along the path as taught by Sempe. The motivation for doing so would have been to determine virtual path of the virtual camera in a virtual 3D environment; to determine a view of the virtual 3D environment from a perspective of the virtual camera; to edit electronic images captured within a virtual 3D environment by modifying image control data 316 to change a position, orientation, and/or path captured by a virtual camera as taught by Sempe in Fig. 1, col. 3, lines 5-21, and col. 10, lines 40-50.
Beltran in view of Sempe fails to explicitly disclose:
determining a classification of the virtual object based on an analysis of a rendered appearance of the virtual object from the plurality of viewpoints captured within the plurality of frames, wherein the classification identifies one of a plurality of defined classifications of  graphical glitches of the virtual object.
In same field of endeavor, Matyska teaches:
determining a classification of the virtual object based on an analysis of a rendered appearance of the virtual object captured within the plurality of frames ([0029]: the record concerns an image, e.g. a bitmap comprising an array of pixels; the plurality of records concerns an image data set composed of a time sequence of images and as such constitute a video sequence on which outlier detection is performed; Fig. 1c; [0138]: the unsupervised anomaly detection algorithm is trained on the physical data values of the first and second numeric attribute of each of the records belonging to the first partition;  a first trained anomaly detection model is obtained, which is then used to calculate the anomaly score of each of the records belonging to the first partition; [0150]: the records concern raw uncompressed images taken by e.g. a fixed security camera; [0151-0152]: conditional anomaly detection is performed by training an iForest on each data partition), wherein the classification identifies one of a plurality of defined classifications of  graphical glitches of the virtual object ([0029]: the record concerns an image, e.g. a bitmap comprising an array of pixels; [0031]: anomaly detection refers to a method to learn the characteristics of a given data set; Fig. 1c; [0138]: all records are scored, and each record is updated in the database by adding its associated anomaly score; 
    PNG
    media_image2.png
    277
    594
    media_image2.png
    Greyscale
 Fig. 2a; [0140]:  the anomaly is indicated with triangle on FIG. 2a; [0150]: the records concern raw uncompressed images taken by e.g. a fixed security camera; [0151-0152]: conditional anomaly detection is performed by training an iForest on each data partition);
outputting the classification of the virtual object ([0031]: anomaly detection refers to a method to learn the characteristics of a given data set; Fig. 2a; [0140]: the anomaly is indicated with triangle on FIG. 2a; [0146]: present anomalies to users that might be more interesting to them; [0152]: the detected anomalies are as indicated in Example 4; 
    PNG
    media_image4.png
    462
    428
    media_image4.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beltran in view of Sempe to include determining a classification of the virtual object based on an analysis of a rendered appearance of the virtual object captured within the plurality of frames, wherein the classification identifies one of a plurality of defined classifications of  graphical glitches of the virtual object; outputting the classification of the virtual object as taught by Matyska. The motivation for doing so would have been to yield improved accuracy; improve the detection performance and present anomalies to users that might be more interesting to them; to perform conditional anomaly detection by training an iForest on each data partition as taught by Matyska in paragraphs [0017], [0146], and [0151-0152].
Beltran in view of Sempe and Matyska fails to explicitly disclose:
a rendered appearance of the virtual object from the plurality of viewpoints.
	In same field of endeavor, Garoufalis teaches:
	a rendered appearance of the virtual object from the plurality of viewpoints (Fig. 6; [0058]: the display device 32 displays an image comprising individual views 35A-D of a virtual object from different viewpoints; the individual views are derived from virtual cameras positioned at different viewpoints around a 3D object in a virtual environment; Fig. 7; [0059]: demonstrate the different viewpoint of the 3D object 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beltran in view of Sempe and Matyska to include a rendered appearance of the virtual object from the plurality of viewpoints as taught by Garoufalis. The motivation for doing so would have been to improve the overall player experience ; to derive the individual views from virtual cameras positioned at different viewpoints around a 3D object in a virtual environment; as taught by Garoufalis in Fig. 6 and paragraphs [0057-0058].

Regarding to claim 2 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the method of claim 1 further comprising determining a confidence score associated with the classification of the virtual object (Beltran; [0050]: acceptable level of confidence is determined; a 99% confidence interval).
Beltran in view of Sempe and Matyska further discloses determining a confidence score associated with the classification of the virtual object (Matyska; [0035]: evaluate the prediction performance, e.g., accuracy, of the classification model; the obtained performances on the test sets are then averaged; [0082]: attain high accuracy).

Regarding to claim 3 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the method of claim 2 further comprising determining whether the confidence score satisfies a confidence threshold associated with the classification (Beltran; [0050]: repeat refining the bug classification model 532 until there is some acceptable level of confidence).
Beltran in view of Sempe, Matyska, and Garoufalis further discloses determining whether the confidence score satisfies a confidence threshold associated with the classification ([0035]: evaluate the prediction performance, e.g., accuracy, of the classification model; the best model is finally evaluated on the test set; the best performing model; [0052]: the performance on the test set is crucial; this scheme is repeated iteratively until the operator is satisfied with the result; attain a pre-defined threshold that is compared with the output of the objective function).

Regarding to claim 4 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the method of claim 3, wherein if the confidence score does not satisfy the confidence threshold, the method further comprises to acquire additional frames including the virtual object (Beltran; [0031]: a sequence of video frames; [0050] when the bug classification model 532 is updated, a new set of machine-learned control inputs 530 is generated and tested using the automated game testing module 504; repeat refining the bug classification model 532 until there is some acceptable level of confidence; [0059]: Introducing variances in seed data assists the bug implementation module 508 in determining whether and how seed data affect causation of the bug), and 
Beltran in view of Sempe, Matyska, and Garoufalis  further discloses adjusting the path of the virtual camera (Sempe; Fig. 1; col. 3, lines 10-21: determine a view of the virtual 3D environment from a perspective of the virtual camera using the virtual position, orientation and path of the virtual camera, as well as parameters for virtual camera controls; Fig. 1; col. 5, lines 55-67: virtual camera control parameters are applied to modify a view; Fig. 4; col. 10, lines 40-50: capture a portion of a virtual 3D environment outside the bounds of a previous scene 404 to expand the scene 404 beyond what was originally captured in the scene 404; Fig. 4; col. 10, lines 55-60: video progresses down a virtual path and adjusts the moving direction of virtual camera);
Beltran in view of Sempe, Matyska, and Garoufalis further more discloses determining a classification based on an analysis included the additional frames (Matyska; [0150]: the records concern raw uncompressed images taken by e.g. a fixed security camera; [0151-0152]: conditional anomaly detection is performed by training an iForest on each data partition).
	
Regarding to claim 5 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the method of claim 3, wherein if the confidence score does not satisfy the confidence threshold, the method further comprises adjusting rendering parameters of the virtual environment and acquiring additional frames including the virtual object (Beltran; [0031]: a sequence of video frames; [0050] when the bug classification model 532 is updated, a new set of machine-learned control inputs 530 is generated and tested using the automated game testing module 504; repeat refining the bug classification model 532 until there is some acceptable level of confidence; with each iteration of learning, validation, and refinement; [0059]: Introducing variances in seed data assists the bug implementation module 508 in determining whether and how seed data affect causation of the bug; [0088]: generate pixel data for output images from instructions and data defining the geometry, lighting, shading, texturing, motion, and/or camera parameters for a scene; [0099]: adjust operations, such as, lighting), and 
Beltran in view of Sempe, Matyska, and Garoufalis further discloses determining a classification based on an analysis included the additional frames (Matyska; [0150]: the records concern raw uncompressed images taken by e.g. a fixed security camera; [0151-0152]: conditional anomaly detection is performed by training an iForest on each data partition).

Regarding to claim 6 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the method of claim 5, wherein adjusting the rendering parameters includes changing lighting conditions of the virtual environment (Beltran; [0064]: the rendering node refers to various rendering functions, including camera transformations, and lighting; [0088]: generate pixel data for output images from instructions and data defining the geometry, lighting, shading, texturing, motion, and/or camera parameters for a scene; [0099]: adjust operations, such as, lighting).

Regarding to claim 7 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the method of claim 1, wherein the path through the virtual environment is programmatically defined (Beltran; [0035]: the sequence of control inputs 214 is automatically inputted to the video game application 210 based on the timestamp of each of the control inputs of the sequence of control inputs 214; Fig. 2; [0054]: the machine learning module 506 generates machine-learned control inputs 530 and machine-learned variances 503, they may uncover previously unidentified bugs when they are implemented by the automated game testing module 504; [0084]: the snapshot database 502 is accessed by the machine learning module 506; these machine-learned control inputs 530 and machine-learned variances 503 are then tested at the automated game testing module 504).

Regarding to claim 8 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the method of claim 1, wherein the virtual environment is a three dimensional virtual environment (Sempe; col. 3, lines 6-15: determine virtual path of the virtual camera in a virtual 3D environment).

Regarding to claim 10 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the method of claim 1 further comprising generating a bug report based on the identified graphical glitches in the virtual environment (Beltran; Fig. 1; [0026]:  the game tester 101 is then shown to furnish a bug report 102; the bug report 102 may be provided through a defect tracking system and may specify the circumstances; the developer 104 uses the bug report 102 to reproduce the bugs 106, 108, and 110; [0051]: the results of the bug reporter is recorded in the machine-generated snapshot files 518 along with the machine-learned control inputs 530; [0063]: a bug reporter 546; [0084]: the bug reporter 546).

Regarding to claim 11 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the method of claim 10 further comprising identifying a frame including the virtual object classified as a graphical glitch and a timestamp of the frame (Beltran; Fig. 1; [0026]: the bug report 102 may be provided through a defect tracking system and may specify the circumstances  under which the bug was produced and certain steps for reproducing the bug; [0030]: each of the data elements of the sequence of control inputs 214 are timestamped; the game state data 216 is also contemplated to be timestamped so that bugs may be time-referenced to game state data 216; [0031]: a video component in the form of a sequence of video frames; [0032]: the bug log 226 is also contemplated to be timestamped).

Regarding to claim 12 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the method of claim 11 further comprising identifying a portion of the frame including the virtual object (Beltran; Fig. 3; [0038]: a ball is shown in a video component 312 panel; 
    PNG
    media_image5.png
    128
    195
    media_image5.png
    Greyscale
; Fig. 5; [0044]: the feature extractor 524 analyzes features associated with the sequence of control inputs, timing of control inputs, prior history of control inputs, etc; the feature extractor 524 analyzes features; [0038]: the video component 312 shows that a soccer ball that falls through the field; display video frames generated for displaying to the game tester; [0067]: a player is shooting a free-throw and when, after missing the free throw, the opposing team rebounds the ball and moves the ball up court).

Regarding to claim 13 (Currently amended), Beltran discloses a system ([0007]: the method includes an operation for receiving, at a server, a game application for testing for one or more bugs; Fig. 2; [0028]: an improved method and system for faithfully reproducing bugs uncovered by a game tester 101; a video game; a server system) comprising:
a data store storing a machine learning model (Fig. 5; [0044]: the server system 500 includes a snapshot database 502, an automated game testing module 504, a machine learning module 506, and a bug implementation module 508; [0045]: the machine learning module 506 uses the machine learning algorithm 526, the training data set 528, the player-generated snapshot files 514 to generate a bug classification model 532; Fig. 14; [0087]: memory 1404 stores applications and data for use by the CPU 1402); and
at least one hardware processor configured with computer executable instructions that configure the at least one hardware processor to (Fig. 14; [0086]: CPU; a central processing unit 1402 runs software applications and optionally an operating system):
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 13. 

Regarding to claim 14 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the system of Claim 13, wherein the computer executable instructions further configure the at least one hardware processor (same as rejected in claim 13).
The rest limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 14.  

Regarding to claim 15 (Original), Beltran in view of Sempe, Matyska, and Garoufalis  discloses the system of Claim 14, wherein the computer executable instructions further configure the at least one hardware processor (same as rejected in claim 13.).
The rest limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 15. 

Regarding to claim 16 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the system of claim 15, the computer executable instructions further configure the at least one hardware processor (same as rejected in claim 13).
The rest limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 16. 

Regarding to claim 17 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the system of claim 15, the computer executable instructions further configure the at least one hardware processor (same as rejected in claim 13) to adjust the path of the virtual camera (Sempe; Fig. 1; col. 3, lines 10-21: determine a view of the virtual 3D environment from a perspective of the virtual camera using the virtual position, orientation and path of the virtual camera, as well as parameters for virtual camera controls; Fig. 1; col. 5, lines 55-67: virtual camera control parameters are applied to modify a view;  Fig. 4; col. 10, lines 40-50: capture a portion of a virtual 3D environment outside the bounds of a previous scene 404 to expand the scene 404 beyond what was originally captured in the scene 404; Fig. 4; col. 10, lines 55-60: video progresses down a virtual path; adjust directions of virtual camera as illustrated in Fig. 4).
The rest limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 17.

Regarding to claim 18 (Original), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 18.

Regarding to claim 20 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the system of Claim 13, wherein the computer executable instructions further configure the at least one hardware processor to (same as rejected in claim 13):
generate a bug report based on the identified graphical glitches in the virtual environment (Beltran; Fig. 1; [0026]:  the game tester 101 is then shown to furnish a bug report 102; the bug report 102 may be provided through a defect tracking system and may specify the circumstances; the developer 104 uses the bug report 102 to reproduce the bugs 106, 108, and 110; [0051]: the results of the bug reporter is recorded in the machine-generated snapshot files 518 along with the machine-learned control inputs 530; [0063]: a bug reporter 546; [0084]: the bug reporter 546);
identify a frame including the virtual object classified as a graphical glitch and a timestamp of the frame (Beltran; Fig. 1; [0026]: the bug report 102 may be provided through a defect tracking system and may specify the circumstances  under which the bug was produced and certain steps for reproducing the bug; [0030]: each of the data elements of the sequence of control inputs 214 are timestamped; the game state data 216 is also contemplated to be timestamped so that bugs may be time-referenced to game state data 216; [0031]: a video component in the form of a sequence of video frames; [0032]: the bug log 226 is also contemplated to be timestamped); and
identify a portion of the frame including the virtual object (Beltran; Fig. 3; [0038]: a ball is shown in a video component 312 panel; 
    PNG
    media_image5.png
    128
    195
    media_image5.png
    Greyscale
; Fig. 5; [0044]: the feature extractor 524 analyzes features associated with the sequence of control inputs, timing of control inputs, prior history of control inputs, etc; the feature extractor 524 analyzes features; [0038]: the video component 312 shows that a soccer ball that falls through the field; display video frames generated for displaying to the game tester; [0067]: a player is shooting a free-throw and when, after missing the free throw, the opposing team rebounds the ball and moves the ball up court).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beltran (US 20200159644 A1) in view of Sempe (US 11250617 B1), in view of Matyska (US 20200334228 A1), Garoufalis (US 20180050273 A1), and further in view of Steinke (US 20140085314 A1). 
Regarding to claim 9 (Original), Beltran in view of Sempe, Matyska, and Garoufalis discloses the method of claim 1, wherein the classifications of graphical glitches (same as rejected in claim 1) include stretched textures (Fig. 3; [0038]: bug 108 involves a soccer ball that falls through the field; the texture of a soccer ball is stretched as illustrated in Fig. 3; 
    PNG
    media_image6.png
    126
    190
    media_image6.png
    Greyscale
 ; input mapping; [0039]: drop the soccer ball from a height of 5 units).
Beltran in view of Sempe, Matyska, and Garoufalis fails to explicitly disclose including corrupted textures, low resolution textures, missing textures, and placeholder textures.
In same field of endeavor, Steinke teaches including corrupted textures, stretched textures, low resolution textures, missing textures, and placeholder textures ([0032]: the rendering resolution of the digital scene; [0059]: information about texture; [0060]: the amount of data of differences is significantly lower than the absolute data; [0146]: a missing texture is rendered as solid color; use a low resolution placeholder texture; [0174]: the original resolution of the texture is too low).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beltran in view of Sempe, Matyska, and Garoufalis to include corrupted textures, stretched textures, low resolution textures, missing textures, and placeholder textures as taught by Steinke. The motivation for doing so would have been to achieve an improved graphic quality; to improve the picture quality of the animated digital graphic by updating the digital scene description data without disturbing or interrupting the stream of animated digital graphic; render a missing texture and use a low resolution placeholder texture as taught by Steinke in paragraph [0023] and [0146].

Regarding to claim 19 (Original), the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616